Citation Nr: 1819755	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left leg disability manifested by numbness and tingling, claimed as secondary to service-connected lumbar strain. 

2.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1986 to March 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision from the RO in St. Louis, Missouri. 

In July 2014, the Board determined that new and material evidence was present in the evidence of record and reopened the Veteran's claims for left leg and bilateral hip disabilities.  The Board remanded the claims for further development. 

In May 2017, this matter returned to the Board and was remanded for further development consistent with the remand directive issued by the Board.  The claims have returned to the Board and in this decision the Board will decide the issue of the Veteran's claim for service connection for left leg numbness and tingling, claimed as secondary to service-connected lumbar strain.  

The issue of service connection for a bilateral hip disability, claimed as secondary to service-connected lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a disability manifested by left leg numbness and tingling.  


CONCLUSION OF LAW

The criteria for service connection for a left leg disability manifested by numbness and tingling, claimed as secondary to service-connected lumbar strain, have not been met.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In February 2010, the Veteran submitted a claim for service connection contending that his left leg numbness and tingling is secondary to his service-connected lumbar strain.  In February 2018, the Veteran's representative submitted an informal hearing brief and asserted that the Veteran maintains that his left leg numbness and tingling is radiculopathy.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran and his representative have not pursued service connection on a direct or presumptive basis.  They contend that service connection is secondary to the service-connected lumbar strain.  Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for service connection for left leg numbness.  There is evidence both supportive of the Veteran's claim and against the Veteran's claim.  For example, in April 2006, a VA examiner diagnosed left leg radiculopathy.  However, the April 2006 examiner also reported that the electrodiagnostic study and electromyography (EMG) were normal.  In August 2010, the Veteran's primary care physician submitted a note stating that the Veteran's leg pain as related to his back.  In an August 2014 VA examination report, when the examiner was asked if the Veteran had a peripheral nerve condition or peripheral neuropathy, the examiner checked, "No."  Sensory examination of the lower extremity was all normal. 

In November 2017, a VA examiner provided a medical opinion in response to the Board's May 2017 remand directives.  The examiner thoroughly reviewed the evidence of record from 1987 through 2016, which included service treatment records, left leg electrodiagnostic testing, primary care physician records, worker's compensation notes, mental health notes, and radiology reports.  The examiner reported that service treatment records (STR) show that in December 1987 the Veteran was lifting weights and had no specific injury but had pain radiating down both legs but not below the knees and no numbness, tingling, weakness or incontinence.  The examiner acknowledged that the Veteran's STRs show complaints of recurrent lower back pain. The examiner noted that in April 2006 the Veteran gave a history of lower back pain dating to 1987.  The examiner reported that the Veteran had three sets of electrodiagnostic studies on April 12, 2006, May 26, 2010 and August 22, 2014, all of which had been completely normal.  The examiner noted that in September 2005 and May 2008, the Veteran's magnetic resonance imaging (MRI's) of the lumbar spine were normal.  The examiner reported that a primary care note from January 2010 stated that the Veteran had pain localized in the lower back without radiation and that the Veteran denied numbness and tingling of the lower limbs.  The examiner noted that treatment notes showed that the Veteran reported that he was a mail carrier for the last 19 years and reported walking nine miles a day.  The examiner noted that in July 2014 the Veteran's physical examination was normal with respect to sensation.  In the examiner's opinion, the Veteran did not have any peripheral nerve conditions involving his left leg.

The Board finds the preponderance of the evidence of record is against a finding that the Veteran has a current left leg disability.  The Board recognizes that the Veteran has been diagnosed with a disability of his left lower extremity during the appeal period; however, such finding is inconsistent with the more objective evidence of record, such as electrodiagnostic testing, which all three tests were negative for radiculopathy or any other impairment to the Veteran's left leg.  The November 2017 VA examiner's medical opinion and report is persuasive and probative of whether the Veteran has a current left leg disability.  The Board gives more weight to the findings in the November 2017 medical opinion because the examiner reviewed extensive evidence, including electroddiagnostic testing, and had previously examined the Veteran.  The Board finds that the November 2017 VA examiner's opinion outweighs the August 2010 primary physician's statement that the Veteran's leg pain is related to his back problem is accorded no probative value, as the examiner provided no rationale for his opinion.

Regarding the Veteran's claim for service connection on a secondary basis, to include aggravation, the Board again notes that the evidence of record is negative for a diagnosis related to the Veteran's left leg.  Because the Board has found that the preponderance of the evidence is against a finding of a current disability, which is the first required element for secondary service connection, the claim for secondary service connection must be denied.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's representative submitted an informal hearing brief contending that the Veteran is entitled to service connection for his left leg secondary to his service-connected lumbar spine.  However, the more pertinent and persuasive evidence of record is the November 2017 VA medical opinion and that evidence shows that the Veteran does not have a current disability related to his left leg.  The November 2017 medical opinion is supported by 29 years of objective findings and the Board gives more weight to that medical opinion than the note submitted by the primary care physician or the April 2006 VA report showing diagnosis for radiculopathy with contradictory electrodiagnostic test results.

The Board has also considered the Veteran's lay evidence.  However, while the Veteran is competent to report symptoms readily observed by laypersons, such as numbness and tingling, he is not competent to identify a disability due to the numbness and tingling.  As a layperson, the Veteran is not competent to provide evidence as to more complex medical questions.  The Veteran has reported numbness and tingling in his left leg, and as stated above, without evidence of an underlying malady or condition, symptoms alone cannot constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).

In sum, the preponderance of the evidence is against the claim for service connection for left leg disability manifested by numbness and tingling on a secondary or direct basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for a left leg disability manifested by numbness and tingling, claimed as secondary to service-connected lumbar strain, is denied.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  The Board found that the August 2014 VA examination for the Veteran's bilateral hip disorder did not fully address the Board's prior questions and that addendum opinions are necessary in order to fully adjudicate the Veteran's claims. 

The Board's prior remand in July 2014 and in May 2017 specifically requested that if the examiner found that the Veteran's bilateral hip condition was not related to his active service, the examiner was to provide an opinion as to whether there is a 50 percent or better probability that the bilateral hip disorder was caused or permanently worsened by the Veteran's service-connected lower back disability.  The examiner concluded that a bilateral hip disorder was not related to service, but then did not address secondary service connection.  The Board finds that an addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's bilateral hip disability, return the claims file, to include a copy of this remand, to the August 2014 VA examiner for an addendum opinion.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following:

   i)  Identify all hip disabilities found on examination. 

ii)  With respect to each hip disability, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disability was caused by the Veteran's service-connected lumbar strain.

iii)  If not caused by the Veteran's service-connected lumbar strain, is there is a 50 percent or better probability that the hip disability is permanently aggravated by the lumbar strain.

iv)  If the examiner finds that the lumbar strain aggravates the hip disability, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for the hip disability prior to aggravation.  If the examiner is unable to establish a baseline for the hip disability prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

In providing the requested opinions, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature and onset of his bilateral hip symptomatology.  Additionally, the examiner must discuss and consider any conflicting evidence or opinions of record.  The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the claims for service connection.  If the issue on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


